DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 10/07/2021 has been entered. Claims 16-31 remain pending.  Claims 32-33 have been added.
	Applicant states that claim 15 is amended to clarify the subject matter claimed.  However, the original specification discloses the compositions of the invention are thus preferentially used as reducing agents (co-initiators) in emulsion polymerization together with conventional polymerization initiators, in order to allow the polymerization to be carried out at a lower temperature.  Convention polymerization initiators are primarily those of the peroxy and/or azo type (P4/L7-25).  
	The previous objection of claims 16-31 is withdrawn in light of Applicant’s amendment.
	The previous rejections of claims 19, 23-28, and 31 under 35 USC 112(b) and claims 16-31 under 35 USC 103 as being unpatentable over Tomita (JP 2005-206753 A) are withdrawn in light of Applicant’s amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16-27 and 29-32 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (JP 4056184 B2, see machine translation for citation).
Regarding claims 16-22, 24, 26-27, 29-31, Kobayashi discloses emulsion polymerization comprising an organic peroxide and an activator [0005].  The activator includes formaldehyde sodium sulfoxylate (hydroxymethane sulfonate) as well as sodium sulfite [0009].  It would have been obvious to one of ordinary skill in the art to use both formaldehyde sodium sulfoxylate and sodium sulfite since they are functional equivalents of the activator.
In re Boesch, 617 F .2d. 272,205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05.   
Regarding claim 23, Kobayashi does not disclose the reducing composition is in the form of an aqueous solution or suspension.  Since the reducing composition is added to the aqueous polymerization medium, similar properties would be expected.  It would be expected whether adding the sodium formaldehyde sulfoxylate and sodium sulfite as a solid mixture before adding to water would have similar properties.  Ex parte Rubin , 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).
	Regarding claim 25, Kobayashi discloses the redox catalyst is 0.01 parts by mass of ferrous sulfate, 0.02 parts by mass of sodium ethylenediaminetetraacetate, and 0.6 parts by mass 
	Regarding claim 32, Kobayashi discloses the polymerization initiator can be added all at one or in divided portions [0008].  The redox catalyst is added all at the beginning of polymerization or divided [0011].  It would be obvious to one of ordinary skill in the art to add peroxide polymerization initiator whether added all at once or in divided portions simultaneously.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (JP 4056184 B2, see machine translation for citation) as applied to claim 1 above in view of Greene, Jr. (AU 2004226958 B2).
Regarding claim 28, Kobayashi discloses the method as shown above in claim 1.
	However, Kobayashi does not disclose the reducing composition is added during post-polymerization of the emulsion polymerization.  Green, Jr. teaches post-polymerization addition of one or more initiators or reducing agents to assist scavenging of unreacted monomer (P20/L6-12).  The polymer may be prepared by emulsion polymerization (P16/L13-22).  Green, Jr. is concerned with a process for preparing a polymer composition (Abstract).  Kobayashi and Green, Jr. are analogous art concerned with the same field of endeavor, namely polymerization processes.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention add the reducing agent after polymerization as per the teachings of Greene, Jr., and the motivation to do so would have been as Green, Jr. suggests if residual monomer levels in the polymer mixture are undesirably high for a particular application, their levels can be reduced (P20/L6-12).  

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Tomita (JP 2005-206753 A, See machine translation for citation) in view of Greene, Jr. (AU 2004226958 B2).
Regarding claim 33, Tomita discloses emulsion polymerization of a monomer containing 1,3-butadiene [0001].  In the emulsion polymerization, when 85-97% of monomer is converted to a polymer, a substance having persulfate decomposing ability is added which includes sodium formaldehyde sulfoxylate (hydroxymethane sulfonate) and/or sodium sulfite (metal sulfite) [0010-0011].  It would have been easily envisaged to add both sodium formaldehyde sulfoxylate and sodium sulfite.
	However, Tomita does not disclose the weight ratio of metal sulfite to metal hydroxymethane sulfinate is in the range of 10:1 to 1:10.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the weight ratio of metal sulfite to metal hydroxymethane sulfinate, and the motivation to do so would have been to obtain desired reduction ability (In re Boesch, 617 F .2d. 272,205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05.   
	However, Tomita does not disclose adding the reducing composition after polymerization reduces the residual monomer.  Green, Jr. teaches post-polymerization addition of one or more initiators or reducing agents to assist scavenging of unreacted monomer (P20/L6-12).  The polymer may be prepared by emulsion polymerization (P16/L13-22).  Green, Jr. is concerned with a process for preparing a polymer composition (Abstract).  Tomita and Green, Jr. are analogous art concerned with the same field of endeavor, namely polymerization processes.  It .  

Response to Arguments
Applicant’s arguments with respect to claims 16-31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Gerst (US 2011/0226416 A1) teaches a polymer film with multiphase film morphology (Abstract).  Gerst teaches using redox initiator system as aftertreatment of the polymer after polymerization [0013].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M. BUIE-HATCHER whose telephone number is (571)270-3879. The examiner can normally be reached M-F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767